TACKETT, Judge,
dissenting.
I respectfully dissent. Summary judgment may be granted “only when it appears impossible for the nonmoving party to produce evidence at trial warranting a judgment in his favor[.]” Steelvest, Inc. v. Scansteel Service Center, Inc., Ky., 807 S.W.2d 476, 482 (1991). With respect to the issue of concealment, although silence does not generally constitute actionable fraud, Parrish’s failure to disclose that the tobacco base had already been sold to Cave could be considered concealment of a material fact which should have been disclosed to the buyer of the property, Hidden Hills, Inc. “Since the beginning of our jurisprudence, the principle has been consistently adhered to that the concealment by a seller of a material defect in property being sold, or the suppression by him of the true condition respecting the property, so as to withhold from the buyer information he is entitled to, violates good faith and constitutes a deception[.]” Hall v. Carter, Ky., 324 S.W.2d 410, 412 (1959). As a reasonable juror could conclude that Parrish’s silence constitutes concealment, I would reverse and remand for trial.